HESTER, Judge,
dissenting:
I respectfully dissent. A review of the record leads to the inescapable conclusion that the application of the standard of proof set forth in Santosky, supra, to the facts of this case, mandates that appellant’s parental rights to both children be terminated.
In view of the appellant father’s uninterrupted failure to provide the bare, minimum requirements for the support of his children; his failure to visit; his neglect; his complete lack of natural love and affection for those children, imposes upon this court the responsibility of providing the children with an opportunity to lead a normal existence. The best interests of the children mandate this action.
*445D.M.L. is now 7V2 years old. She has not lived with appellant since September 3,1976. F.W.Z. is 4V2 and has not resided with appellant since September 28, 1979. The children were removed from their parents’ custody due to inadequate living conditions and in F.W.L.’s case, inadequate medical care. Their parents are now divorced. Their mother has remarried and consents to the termination of her parental rights to the children.
Appellant has failed to support the children since their separation from him. His isolated attempts to visit them have been half-hearted and clearly insufficient to sustain his position as their father. His current residence is in need of substantial rehabilitation; the housekeeping standards are poor; there is a lack of running water as well as heat; appellant has a serious drinking problem.
Appellant is a stranger to his children. As demonstrated by the Pennsylvania Supreme Court in Ellerbe v. Hooks, 490 Pa. 363, 2116 A.2d 512 (1980), the psychological best interests of the children is a matter of paramount concern.
The evidence presented was more than adequate to warrant the termination of appellant’s rights. As the Pennsylvania Supreme Court stated in: In re Burns, 474 Pa. 615, 624, 379 A.2d 535, 540 (1977):
There is no simple or easy definition of parental duties. Parental duty is best understood in relation to the needs of a child. A child needs love, protection, guidance, and support. These needs, physical and emotional, cannot be met by a merely passive interest in the development of the child. Thus, this Court has held that the parental obligation is a positive duty which requires affirmative performance. In re Adoption of Orwick, 464 Pa. 549, 347 A.2d 677 (1976); In re Adoption of Mahlon Nichelle McCray, [460 Pa. 210, 331 A.2d 652] supra; Appeal of Diane B., 456 Pa. 429, 321 A.2d 618 (1974); In re Smith's Adoption, 412 Pa. 501, 194 A.2d 919 (1963). This affirmative duty encompasses more than a financial obligation; it requires continuing interest in the child and a genuine effort to maintain communication and association with the child. In re *446Adoption of Mahlon Nichelle McCray, supra; In re Adoption of Jagodzinski, 444 Pa. 511, 281 A.2d 868 (1971). Because a child needs more than a benefactor, parental duty requires that a parent “exert himself to take and maintain a place of importance in the child’s life.” Appeal of Diane B., supra, 456 Pa. at 433, 321 A.2d at 620, quoting In Re: Adoption of J.R.F., 27 Somerset L.J. 298, 304-05 (Pa.C.P.1972).
The appellant has not been a parent to his children. The Children and Youth Services was compelled to remove the children from their parents’ custody.
I repeat, the record in this appeal demonstrates that the evidence more than meets the standards outlined in Santosky v. Kramer, supra.
I would, therefore, affirm the findings and order of Judge Toothman of the court below.